Exhibit 10.3

EXECUTION VERSION

﻿

﻿

SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT

This SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT is dated as of April 29,
2020 (this “Second Amendment”), and entered into by and among CryoLife, Inc., a
Florida corporation (the “Borrower”), the Guarantor Subsidiaries party hereto,
the Revolving Lenders party hereto and Deutsche Bank AG New York Branch, as
Administrative Agent.

RECITALS:

WHEREAS, reference is hereby made to the Credit and Guaranty Agreement, dated as
of December 1, 2017 (as amended, restated, supplemented and/or otherwise
modified from time to time prior to the Second Amendment Effective Date referred
to below, the “Credit Agreement”), among the Borrower, the Guarantor
Subsidiaries, the Lenders, the Administrative Agent, the Collateral Agent and
the other parties named therein (capitalized terms used but not defined herein
having the meaning provided in the Credit Agreement); and

WHEREAS,  the Borrower and the Guarantor Subsidiaries wish to amend the Credit
Agreement and,  pursuant to Section 10.5(a) of the Credit Agreement, the
Administrative Agent and the Revolving Lenders party hereto, constituting the
Required Revolving Lenders, have agreed to amend the Credit Agreements on the
terms and subject to the conditions hereof;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

A.         Amendments to Credit Agreement.  On the Second Amendment Effective
Date, the Credit Agreement is hereby amended as follows: 

(i)              Section 1.1 of the Credit Agreement is hereby amended by adding
the following definitions in appropriate alphabetical order:

﻿

““Covenant Waiver Period” means the period commencing on March 31, 2020 and
ending on and including December 31, 2020.”

““Liquidity”  means, as of any date of determination, the sum of (i) the average
daily aggregate amount of unrestricted cash and Cash Equivalents maintained by
the Borrower and the other Credit Parties for the preceding period of three (3)
Business Days then ending as reflected on the balance sheet of the Borrower and
the other Credit Parties as of the close of business on each Business Day during
such period plus (ii) the average maximum amount of Revolving Loans that could
have been advanced as of the close of business on each Business Day during such
period.”

““Minimum Liquidity Reporting Date” as defined in Section 6.7(b).”

““Minimum Liquidity Requirement”  as defined in Section 6.7(b).”

““Second Amendment Effective Date” means April 29, 2020.”



 

 

 

 

 

--------------------------------------------------------------------------------

 

 

(ii)              Section 6.7 of the Credit Agreement is hereby amended by
deleting said Section in its entirety and inserting the following text in lieu
thereof:

“(a) Commencing with the Q4-2017 Test Period, the Borrower shall not permit the
First Lien Net Leverage Ratio on the last day of each Test Period to be greater
than 5.25:1.00 if, as of the last day of such Test Period, the aggregate
outstanding principal amount of (a) Revolving Loans, (b) Letters of Credit (but
excluding (i) all Letters of Credit that have been Cash Collateralized and (ii)
up to $2,500,000 of undrawn Letters of Credit) and/or (c) unreimbursed
obligations with respect to drawn Letters of Credit, in each case then
outstanding, exceeds (or exceeded) 25% of the then outstanding Revolving Credit
Commitments in effect on such date (the “Financial Covenant Test Criteria”, and
each last day of the Test Periods described above on which the Financial
Covenant Test Criteria are met, a “Financial Covenant Test Date”); provided
that, (i) so long as the Borrower has not made any Restricted Junior Payments
after the Second Amendment Effective Date (other than Restricted Junior Payments
pursuant to Section 6.4(a), (b), (c), (d) and (e)), the Financial Covenant set
forth in this Section 6.7(a) shall not apply and shall not be tested for any
Test Period ending during the Covenant Waiver Period, and (ii) so long as the
Borrower has not made any Restricted Junior Payments after the Second Amendment
Effective Date (other than (x)  Restricted Junior Payments pursuant to Section
6.4(a), (b), (c), (d) and (e) or (y)  other Restricted Junior Payments permitted
hereunder where after giving pro forma effect thereto, Liquidity is equal to or
greater than $12,000,000),  solely for purposes of calculating First Lien Net
Leverage Ratio pursuant to this Section 6.7(a) after the expiration of the
Covenant Waiver Period,  Consolidated Adjusted EBITDA for each of the Fiscal
Quarters ending March 31, 2020, June 30, 2020, September 30, 2020 and December
31, 2020 shall be deemed to be the Consolidated Adjusted EBITDA set forth in the
Compliance Certificate delivered in accordance with Section 5.1(e) for the
Fiscal Quarter ended December 31, 2019.  Notwithstanding the foregoing, each
Compliance Certificate delivered pursuant to Section 5.1(e) in respect of any
Test Period that includes any of the Fiscal Quarters ending during the Covenant
Waiver Period in such calculation shall include calculations necessary to
determine the First Lien Net Leverage Ratio as adjusted in accordance with the
proviso of the immediately preceding sentence and the First Lien Net Leverage
Ratio as if such ratio had not been adjusted in accordance with the proviso of
the immediately preceding sentence.    For the avoidance of doubt, (i) the
Financial Covenant set forth in this Section 6.7 shall not apply, and shall not
be tested, if the Financial Covenant Test Criteria are not met as of the last
date of the applicable Test Period and (ii) the adjustment of the Financial
Covenant set forth in the proviso of the first sentence of this paragraph shall
cease to apply upon the delivery of the audited financial statements and the
related Compliance Certificate for the Fiscal Year ending December 31, 2021
pursuant to Sections 5.1(a) and 5.1(c).

(b) (i) For the period commencing with the last Business Day of the first full
calendar month ending during the Covenant Waiver Period through and including
the last day of the Covenant Waiver Period, on the last Business Day of each
calendar month during such period regardless of whether the Financial Covenant
Test Criteria are met and (ii) for the period commencing with the last day of
the Test Period ending March 31, 2021 through and including September 30, 2021,
to the extent the Financial Covenant Test Criteria are met, on each Financial
Covenant Testing Date (each such date in clause (i) or (ii), a  “Minimum
Liquidity Reporting Date”), the Borrower will not permit Liquidity to be less
than $12,000,000 (the “Minimum Liquidity Requirement”); provided that, for each
period the Minimum Liquidity Requirement is required to be tested, within three
 (3) Business Days following each Minimum Liquidity Reporting Date, the Borrower
shall



2

 

--------------------------------------------------------------------------------

 

 

deliver to the Administrative Agent, a certificate signed by a Financial Officer
of the Borrower evidencing compliance with the Minimum Liquidity Requirement as
of such Minimum Liquidity Reporting Date and setting forth such cash balances in
reasonable detail.”

(iii)              Section 8.1(c) of the Credit Agreement is hereby amended by
deleting said Section in its entirety and inserting the following text in lieu
thereof:

“(c)      Breach of Negative Covenants or Financial Covenant.  Failure of any
Credit Party to perform or comply with (i) any term or condition contained in
Section 6 (other than Section 6.7) or (ii) any term or condition contained in
Section 6.7 (any such failure to observe any term, covenant or agreement
contained in Section 6.7, a “Financial Covenant Event of Default”); provided
that a Financial Covenant Event of Default shall not constitute an Event of
Default with respect to Term Lenders (in their capacity as such) or Term Loans,
Term Loan Commitments or Term Loan Exposure unless and until the date on which
the Revolving Lenders have actually terminated the Revolving Credit Commitments
and declared all Obligations in respect of the Revolving Credit Commitments and
Revolving Credit Exposure to be immediately due and payable in accordance with
this Agreement (a “Financial Covenant Cross Default”); or”

B.         Conditions Precedent.  This Second Amendment shall become effective
as of the first date (the “Second Amendment Effective Date”) when each of the
conditions set forth in this Section B shall have been satisfied:

1.    The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of (i) the Borrower, (ii)
each of the Guarantor Subsidiaries, (iii) the Administrative Agent and (iv) the
Required Revolving Lenders.

2.    The Borrower shall have (a) paid to the Administrative Agent for the
ratable account of each Revolving Lender consenting to this Second Amendment,  a
fee equal to 0.50% of the Revolving Credit Commitments of such Revolving
Lender and (b) reimbursed or paid all reasonable and documented out-of-pocket
expenses in connection with this Second Amendment and any other out-of-pocket
expenses of the Administrative Agent, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent as required to be paid or
reimbursed pursuant to the Fee Letter and the Credit Agreement.

3.    The Administrative Agent shall have received (x) a certificate of good
standing with respect to each Credit Party from the Secretary of State (or
similar official) of the State of such Credit Party’s organization, (y) a
closing certificate executed by an Authorized Officer of the Borrower, dated the
Second Amendment Effective Date, certifying as to the accuracy (with respect to
clauses (i), (ii) and (iii) of Section C.1, in all material respects) of the
matters set forth in Section C.1 of this Second Amendment and (z) a certificate
executed by an Authorized Officer of the Borrower or the applicable Credit
Party, dated the Second Amendment Effective Date, certifying as to the
incumbency and specimen signature of each officer of a Credit Party executing
this Second Amendment or any other document delivered in connection herewith on
behalf of any Credit Party and attaching (A) a true and complete copy of the
certificate of incorporation (or other applicable charter document) of each
Credit Party, including all amendments thereto, as in effect on the Second
Amendment Effective Date, certified as of a recent date by the Secretary of
State (or analogous official) of the jurisdiction of its organization, that has
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (x) above, or
certifying that there have been no changes to since last delivered to the
Administrative Agent, (B) a true and complete copy of, or certifying that there
have been no changes to, the by-laws (or other



3

 

--------------------------------------------------------------------------------

 

 

applicable operating agreements) of each Credit Party as in effect on the Second
Amendment Effective Date and (C) a true and complete copy of resolutions duly
adopted or written consents duly executed by the board of directors (or
equivalent governing body or any committee thereof) of each Credit Party
authorizing the execution, delivery and performance of this Second Amendment and
the performance of the Credit Agreement (as amended by this Second Amendment)
and the other Credit Documents and certifying that such resolutions or written
consents have not been modified, rescinded or amended and are in full force and
effect.

4.    No Default or Event of Default shall have occurred and be continuing (both
immediately before and immediately after giving effect to this Second Amendment
and the transactions contemplated hereby).

C.         Other Terms.

1.    Credit Party Certifications. By execution of this Second Amendment, each
of the undersigned hereby certifies, on behalf of the applicable Credit Party
and not in his/her individual capacity, that as of the Second Amendment
Effective Date:

(i)              each Credit Party has the corporate or other organizational
power and authority to execute and deliver this Second Amendment and carry out
the terms and provisions of this Second Amendment and the Credit Agreement (as
modified hereby) and has taken all necessary corporate or other organizational
action to authorize the execution and delivery of this Second Amendment and
performance of this Second Amendment and the Credit Agreement (as modified
hereby);

(ii)              each Credit Party has duly executed and delivered this
Second Amendment and each of this Second Amendment and the Credit Agreement (as
modified hereby) constitutes the legal, valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by general equitable principles, regardless of whether considered in a
proceeding in equity or at law and principles of good faith and fair dealing;

(iii)              the execution, delivery and performance by each Credit Party
of this Second Amendment and the consummation of the transactions contemplated
by the Second Amendment and the Credit Agreement (as modified hereby) do not and
will not (i) (A) violate any of the Organizational Documents of such Credit
Party or (B) otherwise require any approval of any stockholder, member or
partner of such Credit Party, except for such approvals or consents which have
been obtained or made; (ii) violate any provision of any law, rule, regulation,
order, judgment or decree of any Governmental Authority applicable to or
otherwise binding on such Credit Party, except to the extent such violation
could not reasonably be expected to have a Material Adverse Effect; (iii)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under, or otherwise require any approval or consent of
any Person under, (A) any Contractual Obligation of such Credit Party, except to
the extent such conflict, breach or default could not reasonably be expected to
have a Material Adverse Effect, or (B) any Material Indebtedness, and in each
case, except for such approvals or consents which have been obtained or made; or
(iv) result in or require the creation or imposition of any Lien upon any of the
properties or assets of such Credit Party (other than any Liens created under
any of the Credit Documents in favor of the Collateral Agent, on behalf of the
Secured Parties, and Permitted Liens);



4

 

--------------------------------------------------------------------------------

 

 

(iv)              the representations and warranties contained in the Credit
Agreement (as modified hereby) and the other Credit Documents are true and
correct in all material respects on and as of the Second Amendment Effective
Date (both before and after giving effect thereto) to the same extent as though
made on and as of the Second Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; and

(v)              no Default or Event of Default has occurred and is continuing
or would result from the consummation of the transactions contemplated hereby.

2.    Limited Amendment.  For the avoidance of doubt and notwithstanding
anything to the contrary in this Second Amendment or in any Credit Document,
except as specifically set forth in Section 6.7 solely for purposes of
calculating compliance with the Financial Covenant, any use of “Consolidated
Adjusted EBITDA” under the Credit Agreement or any other Credit Document,
including in any calculation of “First Lien Net Leverage Ratio”, “Secured Net
Leverage Ratio” or “Total Net Leverage Ratio” and in the determination of any
“basket” based on “Consolidated Adjusted EBITDA” or any other use of such
defined terms or components thereof,  shall be based on Consolidated Adjusted
EBITDA for the relevant period determined based on the definition of
“Consolidated Adjusted EBITDA” set forth in the Credit Agreement without giving
effect to any modifications or waivers of Section 6.7 of the Credit Agreement
set forth herein.

3.    Release 4.    . Each of the Credit Parties, on behalf of itself and each
of its Subsidiaries and its or their successors, assigns, and agents
(collectively, the “Releasing Parties”), in consideration of the Administrative
Agent’s and Lenders’ execution and delivery of this Agreement and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, unconditionally, freely, voluntarily and, after consultation with
counsel and becoming fully and adequately informed as to the relevant facts,
circumstances and consequences, hereby expressly forever releases, waives and
forever discharges (and further agrees not to allege, claim or pursue) any and
all claims (including, without limitation, cross-claims, counterclaims, and
rights of setoff and recoupment), rights, causes of action (whether direct or
derivative in nature), demands, suits, costs, expenses, and damages or defense,
of any nature, description, or kind whatsoever, whether arising in contract, in
tort, in law, in equity or otherwise, based in whole or in part on facts or
otherwise, whether known, unknown or subsequently discovered, fixed or
contingent, direct or indirect, joint and/or several, secured or unsecured, due
or not due, liquidated or unliquidated, asserted or unasserted, or foreseen or
unforeseen, which any of the Releasing Parties might otherwise have or may have
against the Administrative Agent or the Lenders, or each of the foregoing’s
respective past, present, or future affiliates, agents, principals, managers,
managing members, members, stockholders, controlling persons (within the meaning
of the United States federal securities or bankruptcy laws), directors,
officers, employees, attorneys, consultants, advisors, trusts, trustors,
beneficiaries, heirs, executors, administrators or other representatives
(collectively, the “Releasees”), in each case on account of any conduct,
condition, act, omission, event, contract, liability, obligation, demand,
covenant, promise, indebtedness, claim, right, cause of action, suit, damage,
defense, judgment, circumstance or matter of any kind whatsoever which existed,
arose or occurred at any time prior to the date of this Second Amendment
relating to the Credit Documents, this Second Amendment and/or the transactions
contemplated thereby or hereby, including any actual or alleged performance or
non-performance of any of the Releasees (any of the foregoing, a “Claim” and
collectively, the “Claims”).  Each of the Releasing Parties hereby expressly
acknowledges and agrees that the agreements in this paragraph are intended to be
in full satisfaction of all or any alleged injuries or damages arising in
connection with the Claims, and that with respect to the Claims, that it waives,
to the fullest extent permitted by applicable law, any and all provisions,
rights, and benefits conferred by any applicable U.S. federal or state law, or
any principle of U.S. common law, that would otherwise limit a release or



5

 

--------------------------------------------------------------------------------

 

 

discharge of any unknown Claims pursuant to this Section 3.  Furthermore, each
of the Releasing Parties hereby absolutely, unconditionally and irrevocably
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released and/or discharged by the Releasing Parties pursuant
to this Section 3.  In entering into this Second Amendment, each Credit Party
expressly disclaims any reliance on any representations, acts, or omissions by
any of the Releasees and hereby agrees and acknowledges that the validity and
effectiveness of the releases set forth in this Section 3 does not depend in any
way on any such representation, acts and/or omissions or the accuracy,
completeness, or validity thereof.

5.    Amendment, Modification and Waiver. This Second Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto and in accordance
with the provisions of Section 10.5 of the Credit Agreement.

6.    Entire Agreement. This Second Amendment, the Credit Agreement (as modified
hereby) and the other Credit Documents constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties or any of them with respect to the subject matter hereof.

7.    GOVERNING LAW. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, INCLUDING THE VALIDITY, INTERPRETATION, CONSTRUCTION, BREACH,
ENFORCEMENT OR TERMINATION HEREOF, AND WHETHER ARISING IN CONTRACT OR TORT OR
OTHERWISE, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.    Severability. In case any provision in or obligation hereunder or any Note
will be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, will not in any way be
affected or impaired thereby. If any provision of this Second Amendment is so
broad as to be unenforceable, the provision shall be interpreted to be only so
broad as would be enforceable.

9.    Counterparts. This Second Amendment may be executed in counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement.

10.  Electronic Signatures. Delivery of an executed counterpart of a signature
page of this Second Amendment by telecopy, emailed pdf. or any other electronic
means that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Second
Amendment. The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to this Second Amendment and any other document to be
signed in connection with this Second Amendment and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Electronic Commerce Act 2000 (of Ireland), the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent, provided that, the Administrative Agent
hereby agrees to accept, and hereby consents to the use of, electronic
signatures to this Second Amendment from all parties hereto. Without limiting
the generality of the foregoing, each Credit Party hereby (i) agrees that, for
all purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies,



6

 

--------------------------------------------------------------------------------

 

 

bankruptcy proceedings or litigation among the Administrative Agent, the Lenders
and the Credit Parties, electronic images of this Second Amendment or any other
Credit Documents (in each case, including with respect to any signature pages
thereto) shall have the same legal effect, validity and enforceability as any
paper original, and (ii) waives any argument, defense or right to contest the
validity or enforceability of the Credit Documents based solely on the lack of
paper original copies of any Credit Documents, including with respect to any
signature pages thereto.

11.  Submission to Jurisdiction.  All judicial proceedings brought against any
Credit Party arising out of or relating hereto or any other Credit Document, or
any of the Obligations, will be brought in any state or Federal court of
competent jurisdiction in the State, County and City of New York.  By executing
and delivering this Second Amendment, each Credit Party, for itself and in
connection with its properties, irrevocably (a) accepts generally and
unconditionally the exclusive jurisdiction and venue of such courts; (b) waives
any defense of forum non conveniens; (c) agrees that service of all process in
any such proceeding in any such court may be made by registered or certified
mail, return receipt requested, to the applicable Credit Party at its address
provided in accordance with Section 10.1 of the Credit Agreement; (d) agrees
that service as provided in clause (c) above is sufficient to confer personal
jurisdiction over the applicable Credit Party in any such proceeding in any such
court, and otherwise constitutes effective and binding service in every respect;
and (e) agrees that the Agents and Lenders retain the right to serve process in
any other manner permitted by law or to bring proceedings against any Credit
Party in the courts of any other jurisdiction.

12.  Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THE SECOND AMENDMENT, THE CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.  EACH OF THE PARTIES HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS SECOND AMENDMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS.  EACH OF THE PARTIES HERETO WARRANTS AND REPRESENTS THAT EACH HAS HAD
THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

13.  Reaffirmation. By executing and delivering a counterpart hereof, (i) each
Credit Party hereby agrees that, as of the Second Amendment Effective Date and
after giving effect to this Second Amendment, all Obligations of the Borrower
shall be guaranteed pursuant to the Guaranty in accordance with the terms and
provisions thereof and shall be secured pursuant to the Collateral Documents in
accordance with the terms and provisions thereof; (ii) each Credit Party hereby
(A) agrees that, notwithstanding the effectiveness of this Second Amendment, as
of the Second Amendment Effective Date and after giving effect to this
Second Amendment, the Collateral Documents continue to be in full force and
effect, (B) agrees as of the Second Amendment Effective Date that all of the
Liens and security interests created and arising under each Collateral Document
remain in full force and effect on a continuous basis, and the perfected status
and priority of each such Lien and security interest continues in full force and
effect on a continuous basis, unimpaired, uninterrupted and undischarged, as
collateral security for its Obligations under the Credit Documents (as modified
hereby) to which it is a party, in each case, to the extent provided in, and
subject to the limitations and qualifications set forth in, such Credit
Documents (as amended by this Second Amendment) and (C) as of the
Second Amendment Effective Date affirms and confirms all of its obligations and
liabilities under the Credit Agreement (as modified hereby) and each other
Credit Document (including this Second Amendment), in each case after giving
effect to this Second Amendment, including its guarantee of the Obligations and
the pledge of



7

 

--------------------------------------------------------------------------------

 

 

and/or grant of a security interest in its assets constituting Collateral
pursuant to the Collateral Documents to secure such Obligations, all as provided
in the Collateral Documents, and acknowledges and agrees that as of the
Second Amendment Effective Date such obligations, liabilities, guarantee, pledge
and grant continue in full force and effect in respect of, and to secure, such
Obligations under the Credit Agreement (as modified hereby) and the other Credit
Documents, in each case after giving effect to this Second Amendment; and (iii)
each Guarantor agrees that nothing in the Credit Agreement, this
Second Amendment or any other Credit Document shall be deemed to require the
consent of such Guarantor to any future amendment to the Credit Agreement.

14.  Miscellaneous. This Second Amendment shall constitute a Credit Document for
all purposes of the Credit Agreement (as modified hereby) and the other Credit
Documents.  The provisions of this Second Amendment are deemed incorporated as
of the Second Amendment Effective Date into the Credit Agreement as if fully set
forth therein.  Except as specifically amended by this Second Amendment, (i) the
Credit Agreement and the other Credit Documents shall remain in full force and
effect and (ii) the execution, delivery and performance of this Second Amendment
shall not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Credit Agreement or any
of the other Credit Documents.

[Remainder of page intentionally blank.]

8

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Second Amendment as of the date first set
forth above.

BORROWER:

CRYOLIFE, Inc.

﻿

By:

 

﻿

Name: D. Ashley Lee

﻿

Title: Executive Vice President, Chief Operating Officer,

﻿

Chief Financial Officer & Treasurer

﻿





[Signature Page to CryoLife, Inc. Second Amendment to Credit and Guaranty
Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

 



GUARANTOR SUBSIDIARIES:

CRYOLIFE INTERNATIONAL, INC.

ON-X LIFE TECHNOLOGIES HOLDINGS, INC.

ON-X LIFE TECHNOLOGIES, INC.

AURAZYME PHARMACEUTICALS INC.

﻿

By:

 

﻿

 

Name: D. Ashley Lee

﻿

 

Title: President and Chief Financial Officer





[Signature Page to CryoLife, Inc. Second Amendment to Credit and Guaranty
Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Revolving Lender

﻿

﻿

By:

 

﻿

 

Name:

﻿

 

Title:

﻿

﻿

﻿

﻿

By:

 

﻿

 

Name:

﻿

 

Title:

﻿





[Signature Page to CryoLife, Inc. Second Amendment to Credit and Guaranty
Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the undersigned has caused this Second Amendment to be
executed as of the date first written above.

﻿

﻿

 

 

﻿

[_____________________]

,  as a Revolving Lender

﻿

﻿

﻿

By:

 

﻿

 

Name:

﻿

 

Title:

﻿

﻿



[Signature Page to CryoLife, Inc. Second Amendment to Credit and Guaranty
Agreement]

 

 

 

 

--------------------------------------------------------------------------------